Per Curiam,
We find no error in the decree from which this appeal was taken. When the register came to the conclusion that letters of administration, with the will annexed, should not be granted to either of the persons, then before him, claiming the same in their own right respectively, an opportunity should have been afforded to those entitled to the residue of the estate to nominate a suitable person, etc. Instead of that, appellant was appointed and letters issued to him. The appeal from his decision brought the matter de novo before the orphans’ court, and there the nomination of the residuary legatee, in which all other parties claiming an interest joined, was rightly recognized, and the decree now before us properly entered.
The power of the orphans’ court to correct such errors of the register by vacating the letters granted by him and directing him to issue letters to another cannot be doubted.
For the foregoing and other reasons fully set forth in the opinion of the learned president of the court below, the decree is affirmed and appeal dismissed at appellant’s costs.